American Century Asset Allocation Portfolios, Inc. Summary Prospectuses and Prospectus Supplement One Choice SM In Retirement Portfolio ■One Choice SM 2015 Portfolio One Choice SM 2020 Portfolio ■ One Choice SM 2025 Portfolio One Choice SM 2030 Portfolio ■ One Choice SM 2035 Portfolio One Choice SM 2040 Portfolio ■ One Choice SM 2045 Portfolio One Choice SM 2050 Portfolio ■ One Choice SM 2055 Portfolio Summary Prospectuses and Prospectus dated December 1, 2012 (as revised May 31, 2013) Supplement dated October 11, 2013 One Choice SM In Retirement Portfolio R6■ One Choice SM 2015 Portfolio R6 One Choice SM 2020 Portfolio R6■ One Choice SM 2025 Portfolio R6 One Choice SM 2030 Portfolio R6■ One Choice SM 2035 Portfolio R6 One Choice SM 2040 Portfolio R6■ One Choice SM 2045 Portfolio R6 One Choice SM 2050 Portfolio R6■ One Choice
